The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	1-10 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a chip-on-film comprising “a second detection line disposed on the base 

The closet prior arts on record are Wurzel et al (US 2013/0082843 Al), Lee et al. (US PGPUB 2014/319523 Al). None of the prior arts on record cannot be modified in view of existing other prior arts on records without any obvious motivation or breaking the functionality of device.

Claims 2-10 also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897